Citation Nr: 1455774	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a skin disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to January 1970 with additional periods of service in the reserves.  The Veteran's decorations for his service include the Vietnam Service Medal, Air Medal, and Distinguished Flying Cross.  The Veteran served as a helicopter pilot.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2011.  A transcript of the hearing is associated with the claims file.

In September 2011, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

In March 2014, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ).  However, in November 2014, the Veteran's representative submitted a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2014).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Board notes that the Veteran had reserve service but his periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) are not known.  Review of his service treatment records includes audiological examination reports throughout his periods of reserve duty.  However, there has been no verification of the Veteran's exact dates of ACDUTRA and INACDUTRA.  Therefore, on remand, these dates must be ascertained.

In September 2011, the Board directed the AOJ to provide the Veteran an examination for his claimed skin disability.  In so doing, the Board noted the Veteran's competent reports that he first experienced symptoms of an active skin disability in active service, that he was first treated for such symptoms in service, and that he continued to experience such symptoms ever since that time.  The Board specifically instructed that 

the examiner should provide an opinion with respect to any currently present skin disability as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, to include his exposure to herbicides.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to the onset of his symptoms and when he first received treatment.

Subsequently, the Veteran was afforded a VA examination in November 2011, the report of which reflected a diagnosis of rosacea.  In a January 2012 addendum report, the examiner opined that it was less likely than not that the Veteran's current rosacea was etiologically related to his active service, including his exposure to herbicide.  She reasoned that she was not aware of any direct correlation between herbicide exposure and rosacea, which was a common chronic skin condition.   The Board finds that this opinion is inadequate.  The examiner only accounted for the Veteran's herbicide exposure as the basis for her opinion.  Furthermore, she did not take into consideration the Veteran's report as to onset of symptoms and when he first received treatment, as directed by the Board in its September 2011 remand.  Therefore, an addendum report must be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

With regard to the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus, the Veteran essentially contends that he was exposed to acoustic trauma during service.  He was afforded an examination in March 2008, the report of which was rendered by a VA examiner who indicated that he could not render an opinion without resorting to speculation due to the lack of service evidence.  The examiner then provided an addendum report also in March 2008.  Based on review of the claims folder, the examiner noted that a June 1996 audiological report showed hearing within normal limits with borderline thresholds at 6000 hertz in the left ear and unclear threshold at 4000 hertz in the right ear.  He also observed that an April 2008 treatment record reflected the Veteran's complaints of hearing loss and tinnitus.  The examiner stated that there was no audiometric information on discharge or within a year from service discharge.  Accordingly, the examiner reiterated that he was unable to provide an opinion without speculation due to the lack of audiometric information at service discharge and a year from that time. 

The Board finds that the March 2008 VA examiner's findings are inadequate.  The examiner failed to take into account that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board also observes that in Training Letter 10-02, issued in March 2010 regarding the adjudication of claims for hearing loss, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

Based on the foregoing, the Board finds that the issues of service connection for hearing loss disability and tinnitus should be remanded for additional medical inquiry.  Hensley v. Brown, 5 Vet. App. 155 (1993); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1. With respect to the Veteran's Army Reserve service, contact the service department, Defense Finance and Accounting Service (DFAS), or any other official channel as necessary, and ascertain the beginning and ending dates of each period of the Veteran's ACDUTRA and INACDUTRA therein, if any.  All records and/or responses received should be associated with the claims folder. All efforts to obtain this evidence must be documented in the claims folder. 

If, after continued efforts to obtain these Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) . The Veteran must then be given an opportunity to respond.

2. Refer the case to the VA examiner who authored the September 2011 examination report and January 2012 addendum report for a supplemental opinion on the Veteran's claimed skin disability.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  If the clinician determines that a VA examination is necessary in order to provide the requested information, then one should be scheduled.  

The examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current rosacea (or any other currently identified skin disability) is etiologically related to the Veteran's active service, to include his exposure to herbicides.  The examiner must address the Veteran's competent statements as the onset of his symptoms and when he first received treatment.  For the purposes of the opinion, the examiner should presume that the Veteran is credible with regard to his assertions.   

The examiner should provide a rationale for any opinion rendered. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

The examiner shoulder consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

3. Schedule the Veteran for an examination to determine the nature and etiology of any current hearing loss disability and tinnitus.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner must provide an opinion as to whether any current hearing loss disability is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years) during active service, or during a period of ACDUTRA or INACDUTRA (as verified by the AOJ).

The examiner must also provide an opinion as to whether any current tinnitus is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).   If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The examiner should provide a rationale for any opinion rendered. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

The examiner shoulder consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

4. Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5. Thereafter, readjudicate the Veteran's claims.   If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



